Citation Nr: 0725587	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-10 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Whether the substantive appeal was timely filed with 
respect to a July 2002 rating decision, which, in pertinent 
part, found that the previous denial of service connection 
for residuals of a pelvis fracture was not clearly and 
unmistakably erroneous, and denied service connection for 
gastrointestinal problems. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
August 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2001 and July 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The August 2001 
rating decision denied service connection for residuals of 
dental trauma and hepatitis C.  

The July 2002 rating decision granted an increased evaluation 
of 40 percent for residuals of fracture and surgery of the 
right tibia and fibula, found that the previous denials of 
service connection for residuals of fracture of pelvis and 
dental trauma were not clearly and unmistakably erroneous, 
and denied service connection for post-traumatic stress 
disorder (PTSD) and gastrointestinal problems.  

A March 2003 rating decision granted service connection for 
PTSD and residuals of dental trauma.  

In his August 2002 Form 9 (substantive appeal) in regard to 
his claim of entitlement to service connection for hepatitis 
C, the veteran requested a hearing before a Veterans Law 
Judge in Washington, D.C.  In June 2007 the Board sent the 
veteran a letter to verify his desire for a hearing.  The 
veteran responded in July 2007 that he did not wish to appear 
at a hearing.  His hearing request is deemed withdrawn.  
38 C.F.R. § 20.702(e) (2006).  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  A July 2002 rating decision, in pertinent part, found 
that a previous decision denying service connection for 
residuals of a pelvis fracture was not clearly and 
unmistakably erroneous, and denied service connection for 
gastrointestinal problems.  

2.  The RO informed the veteran of this decision on July 24, 
2002, and, after the receipt of a notice of disagreement 
(NOD), issued a statement of the case (SOC) in March 2003.  

3.  The veteran's Form 9 (substantive appeal), in which he 
stated that he was only appealing the issues of entitlement 
to service connection for residual of fracture of pelvis and 
gastrointestinal problems, was received in October 2003, more 
than one year following the mailing of the notification of 
the July 2002 rating decision, and more than 60 days 
following issuance of the SOC.  

4.  In December 2003 the RO closed the veteran's appeal.  


CONCLUSION OF LAW

A timely substantive appeal has not been received with 
respect to the July 2002 rating decision which, in pertinent 
part, found that the previous denial of service connection 
for residuals of pelvis fracture was not clearly and 
unmistakably erroneous, and denied service connection for 
gastrointestinal problems.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.200, 20.302(b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

As will be discussed further below, the issue of the 
timeliness of the submission of a substantive appeal is being 
denied as a matter of law.  In VAOPGCPREC 5-2004 (2004) VA's 
Office of General Counsel held that the VCAA does not require 
either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  Mason v. Principi, 16 
Vet. App. 129 (2002).  


II.  Analysis

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction (AOJ) mails the SOC 
to the appellant, or, within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 2002): 38 C.F.R. §§ 20.200, 
20.302(b).  

Except in the case of simultaneously contested claims, if (i) 
a claimant submits additional evidence within one year of the 
date of mailing of the notification of the determination 
being appealed, and (ii) that evidence requires, in 
accordance with § 19.31 of this title, that the claimant be 
furnished a supplemental statement of the case (SSOC), then 
the time to submit a substantive appeal shall end not sooner 
than 60 days after each such SSOC is mailed to the appellant, 
even if the 60-day period extends beyond the expiration of 
the one year appeal period.  38 C.F.R. § 20.302(b)(2).  

Additionally, a veteran may request an extension of the 60 
day period for filing a substantive appeal for good cause.  
The request for such an extension must be in writing and must 
be made prior to the expiration of the time limit for filing 
the substantive appeal.  38 C.F.R. §§ 20.202, 20.303.  

The July 2002 rating decision granted an increased evaluation 
of 40 percent for the service connected right leg disability, 
found that the previous denials of service connection for the 
fracture of pelvis and residuals of dental trauma were not 
clearly and unmistakably erroneous, and denied service 
connection for PTSD and gastrointestinal problems.  A July 
24, 2002 letter informed the veteran of this decision and 
provided notice of his appellate rights.  

In a statement received at the RO on September 20, 2002 the 
veteran expressed disagreement with this rating decision.  

As was noted in the introduction, a March 2003 rating 
decision granted service connection for PTSD and residuals of 
dental trauma.  Under cover of a letter dated March 20, 2003, 
the RO issued the veteran an SOC addressing the right leg, 
pelvis fracture, and gastrointestinal issues.  He was also 
informed of what he needed to do to file a timely formal 
appeal and was provided with a VA Form 9.  The SOC was mailed 
to the current address of record.  

A Form 9 (substantive appeal) dated October 10, 2003 was 
received at the RO on October 7, 2003.  In his substantive 
appeal the veteran indicated that he was only appealing the 
pelvis fracture and gastrointestinal claims.  

In December 2003 the RO informed the veteran that he had 
until July 22, 2003 to submit the Form 9 and that, as his 
Form 9 was not timely filed, his appeal was closed and the 
decision had become final.  The veteran expressed 
disagreement with this determination, and was provided with a 
SOC regarding the issue of timeliness of the substantive 
appeal in March 2004.  He filed a Form 9 regarding timeliness 
of the substantive appeal in the same month.  

Both the July 2002 notice of rating decision and the March 
2003 SOC were mailed to the veteran's address of record and 
there is no indication that either notice letter was returned 
as undeliverable, nor has the veteran so maintained.  He did 
not file a substantive appeal within one year of notice of 
the July 2002 rating decision.  Further, there are no 
communications from the veteran prior to expiration of the 
appeal period which could be construed as a request for 
extension of time to file a substantive appeal.  See 
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  

While there is no evidence that the veteran filed for an 
extension, he maintains that he had good cause for failing to 
file a timely substantive appeal.  Specifically, he stated in 
his March 2004 Form 9 that PTSD made it "challenging to deal 
with day to day complexities and legal restrictions, such as 
timeliness."

The Board has considered this contention, however, finds that 
the veteran has not demonstrated good cause for an untimely 
filing of a substantive appeal.  While his service connected 
PTSD has been evaluated as 100 percent disabling from 
February 2002, VA examination conducted in February 2003 
revealed the veteran to be well oriented to person, place, 
time, and situation, with relevant and organized thought 
content and intact short and long-term memory.  Further, the 
veteran would appear to be familiar with the procedures for 
filing an appeal to the Board as he previously timely filed a 
substantive appeal in March 1983, and in August 2002 he filed 
a timely substantive appeal regarding denial of service 
connection for hepatitis C.  

Even if the veteran's PTSD symptomatology were found to 
constitue good cause as required to waive timeliness of 
filing his substantive appeal, he did not make any argument 
regarding the effect of his PTSD symptoms on his ability to 
file a substantive appeal prior to expiration of the appeal 
period, in this case, July 24, 2003, as required for an 
extension.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  

The veteran's substantive appeal was not received by the RO 
until October 2003, after the 60 day period following 
issuance of the March 2003 SOC, and the remainder of the one 
year period after notice of the July 2002 rating decision, 
expired.  Thus, the Board must conclude that the substantive 
appeal filed by the veteran in October 2003 was not timely.  

As the disposition of this claim is based on the law and not 
the facts of the case, the claim must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A timely substantive appeal from the July 2002 rating 
decision not having been filed, the appeal is denied.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

The veteran asserts that he has hepatitis C as a result of 
blood transfusion following an in-service motor vehicle 
accident in May 1979.  In a January 2004 statement the 
veteran's father indicated that he was with his son from the 
time he was taken to the Roosevelt Roads Naval Station to the 
Roosevelt Roads Naval Hospital on May 17, 1979, that he 
stayed with him through the following day, and that the 
veteran's doctor had informed him of the need for a blood 
transfusion.  

The veteran was afforded a VA examination to evaluate 
hepatitis C in July 2004 and the examiner noted that there 
was no mention in the service medical records of any blood 
transfusion and, therefore, he was unable to verify that the 
veteran's hepatitis C was the result of blood transfusions in 
1979.  

The service medical records reflect that the veteran was 
hospitalized at Roosevelt Roads Naval Hospital from May 17, 
1979 to August 3, 1979, however, complete records of this 
hospitalization have not been associated with the claims 
file.  The service medical records include a June 1, 1979 
discharge summary, and note that the veteran was readmitted 
from June 13, 1979 to August 3, 1979.  

In February 2002 the veteran submitted some records from 
Roosevelt Roads Naval Hospital from May and June 1979 which 
he received in response to his request for records from his 
stay in the Intensive Care Unit from May 17 to May 23, 1979, 
however, these records make no mention of a blood 
transfusion.  

In a statement received in July 2007 the veteran asked that 
VA consider clinical records dated June 13, 1979, which 
stated that he had mild anemia due to loss of blood which 
resorted in him receiving a blood transfusion in order to 
achieve stabilization prior to transfer to the orthopedic 
service.  However, no such record is associated with the 
claims file.  It does not appear that attempts have been made 
to associate with the claims file all records from the 
veteran's hospitalization at Roosevelt Roads Naval Hospital 
from May to August 1979.  These records are pertinent to the 
appeal.  VA has an obligation to obtain the relevant service 
records.  38 U.S.C.A. § 5103A(b)(3) (providing that efforts 
to obtain records in the custody of a Federal agency will 
continue until they are obtained or it is reasonably certain 
that they do not exist).  

In an October 2001 statement the veteran indicated that he 
had been treated for his right leg condition from the date of 
discharge until 1987 at the San Juan VA Medical Center 
(VAMC).  As these records may mention the veteran's reported 
1979 blood transfusion, they are potentially pertinent to the 
claim on appeal.  In addition, the July 2004 VA examiner 
noted that the veteran had unremarkable urinalysis in March 
2004 and unremarkable liver function tests (LFTs) in June 
2004.  The most recent VA treatment records associated with 
the claims file are from October 2003.  

As any records mentioning blood transfusion from the San Juan 
VAMC and any records regarding treatment for hepatitis C 
since October 2003 are potentially pertinent to the claim on 
appeal and within the control of VA, they should be obtained 
and associated with the claims file.  Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

While the veteran was afforded a VA examination to evaluate 
hepatitis C in July 2004, the examiner stated that he was 
unable to verify that the veteran's hepatitis C was the 
result of blood transfusions received in 1979 as there was no 
record of such transfusions.  The examiner did not attribute 
hepatitis C to another cause.  The veteran is competent to 
report the history of receiving a blood transfusion in 
service, as it is a factual matter of which he had first hand 
knowledge.  See Washignton v. Nicholson, 19 Vet. App. 362 
(2005).  The United States Cour to Appeals for Veterans 
Claims (Court) has held that a VA examination is inadequate 
if the examiner does not take into account the veteran's 
comptent report of in service events.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

Under these circumstances, the Board finds that the claims 
file should be returned to the July 2004 VA examiner for an 
opinion regarding whether it is at least as likely as not 
that the veteran's hepatitis C is etiologically related to 
his reported in-service blood transfusion, or is otherwise 
related to service.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has not received VCAA notice regarding disability 
ratings or effective dates.  As the claim is being remanded 
for further development, the veteran should be provided with 
such notice.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran corrective VCAA 
notice that includes an explanation as to 
the information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.  

2.  Take any necessary steps to obtain 
all records of treatment from the 
Roosevelt Roads Naval Hospital from May 
through August 1979.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  

3.  Request all records of VA treatment 
pertinent to the veteran's reported blood 
transfusion from the San Juan VAMC from 
1981 to 1987.  

4.  Request all records of VA treatment 
for hepatitis C since October 2003.  

5.  After the above development is 
completed, return the claims file to the 
examiner who conducted the July 2004 VA 
examination.  The examiner should review 
the report of examination and the claims 
file and should opine as to whether the 
veteran has hepatitis C which is 
etiologically related to the veteran's 
service, to include his reported 1979 
blood transfusion.  

The examiner should provide a rationale 
for all opinions expressed.  If the 
examiner who conducted the July 2004 VA 
examination is not available, another VA 
examiner may furnish the necessary 
opinion.  

6.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


